                                             Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 1 of 13



MOR-1                                                                     UNITED STATES BANKRUPTCY COURT
CASE NAME:                Burkhalter Rigging, Inc., et al.                                                                                                   PETITION DATE:                            1/31/2019
CASE NUMBER:              19-30495                                                                                                                           DISTRICT OF TEXAS:              Southern District of Texas
PROPOSED PLAN DATE:       UNKNOWN                                                                                                                            DIVISION:                       Houston

                                                             MONTHLY OPERATING REPORT SUMMARY FOR FEBRUARY 2019
($ in thousands)                                                           FEBRUARY
REVENUES (MOR-6)                                                             675,682                   0                                  0                                 0                                  0
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                                      (676,837)                  0                                  0                                 0                                  0
NET INCOME (LOSS) (MOR-6)                                                   (863,044)                  0                                  0                                 0                                  0
PAYMENTS TO INSIDERS (MOR-9)                                                  93,960                   0                                  0                                 0                                  0
PAYMENTS TO PROFESSIONALS (MOR-9)                                               0                      0                                  0                                 0                                  0
TOTAL DISBURSEMENTS (MOR-8)                                                  955,633                   0                                  0                                 0                                  0

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

                                                                                                                                                                                             CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                                           Are all accounts receivable being collected within terms?                                            Yes   No
   AS OF SIGNATURE DATE                                        EXP.                     Are all post-petition liabilities, including taxes, being paid within terms?                         Yes   No
                                               Mantained       DATE                     Have any pre-petition liabilities been paid?                                                         Yes   No
GENERAL LIABILITY                                YES          4/1/2019                   If so, describe                 Amounts paid pursuant to First Day Orders.
COMMERCIAL INLAND MARINE                         YES          4/1/2019                  Are all funds received being deposited into DIP bank accounts?                                       Yes   No
COMMERCIAL PROPERTY                              YES          4/1/2019                  Were any assets disposed of outside the normal course of business?                                   Yes   No
COMMERCIAL AUTO EXCESS LIABILITY                 YES          4/1/2019                   If so, describe
WORKERS COMPENSATION                             YES         1/10/2020                  Are all U.S. Trustee Quarterly Fee Payments current?                                                 Yes   No
COMMERCIAL AUTO                                  YES          4/1/2019                  What is the status of your Plan of Reorganization?                   The Debtors are in the process of negotiating a plan with the
CATASTROPHIE LIABILITY                           YES          4/1/2019                                                                                       various case parties.
EXCESS THIRD PARTY                               YES          4/1/2019
U.S. LONGSHOREMEN'S & HARBOR WORKERS             YES         4/18/2019
INLAND MARINE                                    YES         9/30/2019
EMPLOYMENT PRACTICES                             YES         12/14/2019




ATTORNEY NAME:            Marcus A. Helt                                                      I certify under penalty of perjury that the following complete Monthly Operating Report (MOR),
FIRM NAME:                Foley Lardner LLP                                                   consisting of MOR-1 through MOR-9 plus attachments, is true and correct.
ADDRESS:                  2021 McKinney Avenue
                          Suite 1600
CITY, STATE, ZIP:         Dallas, Texas 75201                                                 SIGNED:              /s/ Ryan Bouley                                     3/29/2019
TELEPHONE/FAX:            (214) 999-3000

MOR-1
                                    Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 2 of 13


                                                                        UNITED STATES BANKRUPTCY COURT
                                                                          SOUTHERN DISTRICT OF TEXAS
                                                                                HOUSTON DIVISION

CASE NAME:   Burkhalter Rigging, Inc., et al.                                                                                   PETITION DATE:               1/31/2019
CASE NUMBER: 19-30495


                                                          MONTHLY OPERATING REPORT NOTES FOR FEBRUARY 2019

 Note 1          Debtor-in-Possession Financial Statements - The accompanying schedules MOR-1 through MOR-9 and the supplemental exhibits contained herein are
                 unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S. GAAP") in all material
                 respects. In addition, the financial statements and the supplemental information contained herein represent the financial information for the Debtors only.
                 The Company's non-Debtor entities are not included in the financial statements and supplemental information contained herein.


 Note 2          The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the
                 monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The unaudited financial statements have been derived from the
                 books and records of the Debtor. The information presented herein has not been subject to all procedures that would typically be applied to financial
                 information presented in accordance with GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be
                 subject to changes, and these changes could be material. The information furnished in this Monthly Operating Report includes normal recurring
                 adjustments, but does not include all of the adjustments that would typically be made for interim financial statements in accordance with GAAP.


 Note 3          The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full year and may not
                 necessarily reflect the combined results of operations, financial position or cash flows of the Debtors in the future.


 Note 4          The February financial statements are preliminary and subject to quarter-end adjustments and true-ups made during the quarter close process.
                                      Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 3 of 13



CASE NAME:            Burkhalter Rigging, Inc., et al.
CASE NUMBER:          19-30495


                                                          COMPARATIVE BALANCE SHEETS
ASSETS                                                       FILING DATE          MONTH          MONTH          MONTH          MONTH
                                                             1/31/2019            2/28/2019
CURRENT ASSETS
Cash                                                     See attached Exhibit A
Revenue Receivable
Accounts Receivable, Net
Prepaid Expenses
Commodity derivative contracts
TOTAL CURRENT ASSETS                                                   0.00               0.00           0.00           0.00           0.00
PROPERTY, PLANT & EQUIP. @ COST
Less: Accumulated Depreciation
NET BOOK VALUE OF PP & E                                               0.00               0.00           0.00           0.00           0.00
OTHER ASSETS
 1. Restricted Cash
 2. Advances to Operators
TOTAL ASSETS                                                          $0.00              $0.00       $0.00          $0.00          $0.00

           MOR-2
                                                 Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 4 of 13



CASE NAME:                    Burkhalter Rigging, Inc., et al.
CASE NUMBER:                  19-30495



                                                                 COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                                FILING DATE          MONTH          MONTH          MONTH          MONTH
EQUITY                                                               1/31/2019            2/28/2019
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)
PRE-PETITION LIABILITIES
  Accounts Payable                                               See attached Exhibit A
  Revenues Payable
  Accrued Interest
  Accrued Drilling and Operating Cost
  Other Accrued Liabilities
  Liabilities Subject to Compromise
  Term Loan
  Convertible Notes
  Asset Retirement Obligations
TOTAL PRE-PETITION LIABILITIES                                                 0.00               0.00           0.00           0.00           0.00
TOTAL LIABILITIES                                                              0.00               0.00           0.00           0.00           0.00
OWNER'S EQUITY (DEFICIT)
Preferred Stock, par value (Series A)
Preferred Stock, par value (Series B)
Common Stock, par value
Additional paid-in capital (commons stock & stock comp)
Additional paid-in capital (preferred shares - Series A)
Additional paid-in capital (preferred shares - Series B)
Deficits
TOTAL OWNER'S EQUITY (NET WORTH)                                               0.00               0.00           0.00           0.00           0.00
TOTAL LIABILITIES & OWNER'S EQUITY
                                                                              $0.00              $0.00       $0.00          $0.00          $0.00

              MOR-3
               Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 5 of 13


CASE NAME:       Burkhalter Rigging, Inc., et al.
CASE NUMBER:     19-30495

                EXHIBIT A: COMPARATIVE BALANCE SHEETS
                                                    Filing Date           2/28/2019
 ASSETS
     Current Assets:
      Cash                                     $           148,313    $         625,365
      Accounts Receivable                                4,347,568            4,128,582
      Costs in Excess of Billings                          216,684               97,966
      Prepaid Insurance                                    142,012              100,699
      Employee Receivable                                   28,115               28,025
      Other Accounts Receivable                            306,670              306,670
       Total current assets                              5,189,362            5,287,307
     Fixed Assets:
      Heavy Equipment                                   25,837,904           25,940,869
      Other Equipment                                    9,478,853            9,478,853
      Office Furniture/Equipment                           223,659              223,659
      Leasehold Improvements                               636,044              636,044
      Total Fixed Assets                                36,176,461           36,279,425
      Less: Accumulated Depreciation                   (14,476,453)         (14,562,763)
       Net fixed assets                                 21,700,007           21,716,661
     Other Assets:
      Deposits                                             86,000                86,000
      Investment in BBLLC                               1,589,650             1,617,854
      Investment in tax liens                               1,081                 1,081
       Total other assets                               1,676,731             1,704,935
     TOTAL ASSETS                              $       28,566,100     $      28,708,903

 LIABILITIES & EQUITY
     Current Liabilities:
      Prepetition Accounts Payable             $         7,720,007    $       7,910,696
      Postpetition Accounts Payable                            -                 96,682
      Billings in Excess of Costs                                                86,568
      Salaries & Wages Payable                             89,946                56,126
      Taxes Payable                                       152,072               138,490
      Other Liabilities                                 3,636,597             4,413,057
      Total current liabilities                        11,599,882            12,701,620
     Long Term Liabilities:
      Notes Payable                                    24,282,563            24,186,673
      Deferred Income Taxes                             5,385,623             5,385,623
      Total long term liabilities                      29,668,186            29,572,296
     Equity:
      Total equity                                     (12,701,968)         (13,565,012)
     TOTAL LIABILITIES & EQUITY                $        28,566,100    $      28,708,903
                                             Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 6 of 13



CASE NAME:         Burkhalter Rigging, Inc., et al.
CASE NUMBER:       19-30495

                                                      SCHEDULE OF POST-PETITION LIABILITIES
                                                              MONTH           MONTH           MONTH           MONTH           MONTH
                                                              2/28/2019
TRADE ACCOUNTS PAYABLE                                               96,682
TAX PAYABLE
 Federal Payroll Taxes                                              36,486
 State Payroll Taxes                                                12,987
 Ad Valorem Taxes
 Other Taxes                                                            12
TOTAL TAXES PAYABLE                                                 49,485             0.00            0.00            0.00       0.00
OTHER PAYABLES
 Payroll Misc Deductions                                               966
 401k Accruals                                                      11,582
 Billings in Excess of Costs                                        86,568
 Salaries & Wages Payable                                           56,126
 Workers' Comp Accrual                                                 553
 Misc Accruals                                                     210,917
TOTAL OTHER PAYABLES                                               366,712
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*                                         532,570
OTHER ACCRUED LIABILITIES
TOTAL POST-PETITION LIABILITIES (MOR-3)                          $1,045,450           $0.00           $0.00           $0.00      $0.00
 *Payment requires Court Approval
       MOR-4
                                             Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 7 of 13



CASE NAME:     Burkhalter Rigging, Inc., et al.
CASE NUMBER:   19-30495

                                                                          AGING OF POST-PETITION LIABILITIES
                                                                                    FEBRUARY 2019

                       TOTAL                       TRADE        FEDERAL             STATE           AD VALOREM,             401K             ACCRUED          OTHER
                                                  ACCOUNTS       TAXES              TAXES           OTHER TAXES           ACCRUALS       PROFESSIONAL FEES   PAYABLES
Current                   1,020,181                    71,413        36,498              12,987                       0         11,582            532,570         355,131
0-30 DAYS                    25,269                    25,269           -                   -                    -                 -                  -               -
31-60 DAYS                      -                         -             -                   -                    -                 -                  -               -
61-90 DAYS                      -                         -             -                   -                    -                 -                  -               -
91+ DAYS                        -                         -             -                   -                    -                 -                  -               -
TOTAL                    $1,045,450                   $96,682       $36,498             $12,987                      $0        $11,582           $532,570        $355,131

                                                                           AGING OF ACCOUNTS RECEIVABLE



   MONTH             2/28/2019
Current                    311,667
0-30 DAYS                  956,682
31-60 DAYS               1,274,299
61-90 DAYS                 744,185
91+ DAYS                 1,176,444
TOTAL                   $4,463,277                      $0.00         $0.00                 $0.00              $0.00             $0.00              $0.00           $0.00

               MOR-5
                                                        Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 8 of 13



 CASE NAME:                  Burkhalter Rigging, Inc., et al.
 CASE NUMBER:                19-30495

                                                                                                   STATEMENT OF INCOME (LOSS)
                                                           MONTH                       MONTH                 MONTH           MONTH           MONTH           MONTH           FILING TO
                                                                                                                                                                             DATE

REVENUES        (MOR-1)                                                                                                                                                                         0.00
TOTAL COST OF REVENUES                                                                                                                                                                          0.00
GROSS PROFIT                                                                   0.00                   0.00            0.00            0.00            0.00            0.00                      0.00
OPERATING EXPENSES:
   Selling & Marketing                                     See attached Exhibit B                                                                                                             0.00
   General & Administrative                                                                                                                                                                   0.00
   Insiders Compensation                                                                                                                                                                      0.00
   Professional Fees                                                                                                                                                                          0.00
   Other                                                                                                                                                                                      0.00
   Other                                                                                                                                                                                      0.00
TOTAL OPERATING EXPENSES                                                       0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                            0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
INTEREST EXPENSE                                                                                                                                                                              0.00
DEPRECIATION                                                                                                                                                                                  0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                       0.00
OTHER ITEMS**                                                                                                                                                                                 0.00
TOTAL INT, DEPR & OTHER ITEMS                                                  0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
NET INCOME BEFORE TAXES                                                        0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
FEDERAL INCOME TAXES                                                                                                                                                                          0.00
NET INCOME (LOSS) (MOR-1)                                                   $0.00                    $0.00           $0.00           $0.00           $0.00           $0.00                  $0.00
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6                                                                                                                                                         Revised 07/01/98
         Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 9 of 13


CASE NAME:               Burkhalter Rigging, Inc., et al.
CASE NUMBER:             19-30495

       EXHIBIT B: STATEMENT OF INCOME (LOSS)
                                                                2/28/2019

    Job Billings                                            $       675,682
    Direct Job Expense                                               500,005

       Gross profit                                         $       175,677

    Indirect Expenses                                                13,029
    Insiders Compensation                                            93,960
    G&A                                                             212,955
    Professional Fees                                               532,570

     Income from operations                                 $      (676,837)

    EQ/Depreciation                                                  83,841
    Interest Expense                                                 99,896
    Depreciation Expense-Leasehold                                    2,469
    Provision for Income Taxes                                          -

     Net Income (Loss)                                      $      (863,044)
                                                            Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 10 of 13



 CASE NAME:               Burkhalter Rigging, Inc., et al.
 CASE NUMBER:             19-30495

CASH RECEIPTS AND DISBURSEMENTS                                       MONTH               MONTH               MONTH            MONTH          MONTH          FILING TO
                                                                     2/28/2019                                                                                 DATE
 1. CASH-BEGINNING OF MONTH                                               $148,313                                                                             $148,313
RECEIPTS:
 2. CASH SALES                                                                                                                                                         0
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                     1,416,452                                                                            1,416,452
 4. LOANS & ADVANCES (attach list)                                                0                                                                                    0
 5. SALE OF ASSETS                                                                0                                                                                    0
 6. OTHER (attach list)                                                      16,232                                                                               16,232
TOTAL RECEIPTS**                                                          1,432,684               0.00                  0.00           0.00           0.00     1,432,684
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                  0
DISBURSEMENTS:
 7. NET PAYROLL (1)                                                         397,176                                                                             397,176
 8. PAYROLL TAXES PAID                                                      134,752                                                                             134,752
 9. SALES, USE & OTHER TAXES PAID                                            48,293                                                                              48,293
10. SECURED/RENTAL/LEASES                                                    31,270                                                                              31,270
11. UTILITIES & TELEPHONE                                                       133                                                                                 133
12. INSURANCE (2)                                                           208,799                                                                             208,799
13. INVENTORY PURCHASES                                                           0                                                                                   0
14. VEHICLE EXPENSES                                                              0                                                                                   0
15. TRAVEL & ENTERTAINMENT                                                        0                                                                                   0
16. REPAIRS, MAINTENANCE & SUPPLIES                                               0                                                                                   0
17. ADMINISTRATIVE & SELLING                                                 16,615                                                                              16,615
18. JOB COSTS                                                               118,595                                                                             118,595
19. OTHER (attach list)                                                           0                                                                                   0
TOTAL DISBURSEMENTS FROM OPERATIONS                                         955,633                   0                    0              0              0       955,633
20. PROFESSIONAL FEES                                                             0                                                                                   0
21. U.S. TRUSTEE FEES                                                             0                                                                                   0
22. OTHER REORGANIZATION EXPENSES (attach list)                                   0                                                                                   0
TOTAL DISBURSEMENTS** (3)                                                  955,633                   0                    0              0              0       955,633
23. NET CASH FLOW                                                          477,052                   0                    0              0              0       477,052
24. CASH - END OF MONTH (MOR-2)                                           $625,365                  $0                   $0             $0             $0      $625,365
Footnotes
(1) Includes 401(k) matching
(2) Includes amounts paid for employee insurance coverage
(3) See Exhibit C for disbursments by entity
                                                            * Applies to Individual debtors only
               MOR-7                                        **Numbers for the current month should balance (match)
                                                               RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
          Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 11 of 13


CASE NAME:   Burkhalter Rigging, Inc., et al.
CASE NUMBER: 19-30495

              EXHIBIT C: TOTAL DISBURSEMENTS BY COMPANY

                                   BRI 1          BTI 2          BST 3
                 February            955,427              181              25

                       Note:   (1) Burkhalter Rigging, Inc.
                               (2) Burkhalter Transport, Inc.
                               (3) Burkhalter Specialized Transport, LLC
                                                        Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 12 of 13



CASE NAME:      Burkhalter Rigging, Inc., et al.
CASE NUMBER:    19-30495

                                                                                                                    CASH ACCOUNT RECONCILIATION
                                                                                                                       MONTH OF FEBRUARY 2019
BANK NAME                                       Regions Bank            Regions Bank           Regions Bank              Regions Bank             Regions Bank             Trustmark Bank           Trustmark Bank           Trustmark Bank            Petty Cash
ACCOUNT NUMBER (LAST 4)                             0483                    3339                   3347                      1786                       2860                    0304                     9723                     9715
ACCOUNT TYPE                               BRI - General Checking        BRI - DIP              BST - DIP                 BTI - DIP               Utility Deposit      BRI - General Checking   BST - General Checking   BTI - General Checking                             TOTAL

BANK BALANCE ($ in thousands)                            $266,314               $442,200                      $50                   $395                      $9,500                      $0                        $0                       $0                 $1,000          $719,458
DEPOSITS IN TRANSIT                                        (2,416)                     0                                                                                                                                                                                         ($2,416)
OUTSTANDING CHECKS                                         14,875                 76,804                                                                                                                                                                                         $91,678
ADJUSTED BANK BALANCE                                    $249,023               $365,396                      $50                   $395                      $9,500                       $0                        $0                      $0                 $1,000          $625,365
BEGINNING CASH - PER BOOKS                 $               36,807 $                    - $                      -    $                 -      $                    -   $              110,191 $                    269 $                     46    $             1,000          $148,313
RECEIPTS*                                                 754,585                630,638                                                                                               47,461                      -                        -                                 $1,432,684
TRANSFERS BETWEEN ACCOUNTS                                247,176                (99,495)                      50                       550                    9,500                 (157,517)                    (244)                     (20)                                      $0
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL        DEBTOR MFR-2                                                                                                                                                                                                                                                        $0
CHECKS/OTHER DISBURSEMENTS*                               789,545                165,747                                                155                                              135                        25                       26                                 $955,633
ENDING CASH - PER BOOKS                    $              249,023   $            365,396   $                   50    $                  395   $                9,500   $                   -    $                    -   $                    -    $                1,000       $625,365


MOR-8                                     *Numbers should balance (match) TOTAL RECEIPTS and
                                           TOTAL DISBURSEMENTS lines on MOR-7
                                           Case 19-30495 Document 217 Filed in TXSB on 03/29/19 Page 13 of 13



CASE NAME:        Burkhalter Rigging, Inc., et al.
CASE NUMBER:      19-30495


                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).

  INSIDERS: NAME/COMP TYPE                                                        MONTH                      MONTH                     MONTH                      MONTH           MONTH
                                                                                 2/28/2019
 1 Douglas Miller (salary and expense reimbursement)                                    35,237
 2 Brett Burkhalter (salary and expense reimbursement)                                   1,768
 3 Brooke Burkhalter (salary and expense reimbursement)                                 10,385
 4 Christine Burkhalter (salary and expense reimbursement)                              10,232
 5 Delynn Burkhalter (salary and expense reimbursement)                                 29,454
 6 Lindsey Burkhalter (salary and expense reimbursement)                                 6,884

TOTAL INSIDERS (MOR-1)                                                                   $93,960                          $0                         $0                      $0           $0

 PROFESSIONALS                                                                    MONTH                      MONTH                     MONTH                      MONTH           MONTH
                                                                                 2/28/2019
 1
 2
 3
 4
 5
TOTAL PROFESSIONALS            (MOR-1)                                                          $0                        $0                         $0                      $0           $0



     MOR-9
